It is ordered and adjudged by this court that the judgment of the said court of appeals be, and the same hereby is, reversed, and the judgment of the court of common pleas of Columbiana county be, and the same is hereby, affirmed, for the reason that Ordinance No. 1664 of the-City of East Liverpool, declaring it unlawful to keep, store, or use intoxicating liquors in certain places, is a valid exercise of municipal power under the grant of Section 3, Article XVIII, of the Constitution of the State of Ohio, and not in conflict with Section 9, Article XV, of said Constitution.

Judgment of the court of appeals reversed, and that of common pleas affirmed.

Nichols, C. J., Jones, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.
Matthias, J., not participating.